Citation Nr: 9919583	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  93-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 1992 and 
April 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran has PTSD as a result of exposure to inservice 
stressors.

2.  There is no competent medical evidence linking a current 
bilateral knee disability to an injury or disease during 
active service.
 
3.  There is no competent medical evidence linking the 
veteran's current bilateral hearing loss disability to an 
injury or disease during active service.
 
4.  There is no competent medical evidence linking current 
tinnitus to an injury or disease during active service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 1991 & Supp. 1998);  38 C.F.R. §§ 
3.303, 3.304(f) (1998).

2.  The claim for service connection for bilateral knee 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991);  38 C.F.R. § 3.303 (1998).

3.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991);  38 C.F.R. § 3.303 (1998).

4.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 
C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 


PTSD

There is a clear diagnosis linking current PTSD to service, 
supported by the veteran's testimony and other evidence of 
record - the claim is well grounded.  Epps.

The Court of Appeals for Veterans Claims has articulated a 
number of considerations that must be addressed when 
adjudicating a claim for service connection for PTSD.  
Eligibility for service connection for PTSD requires the 
presence of three elements: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).

Service medical records reveal that the veteran was treated 
for nervousness associated with adjustment to military life 
in March 1969, April 1969, and August 1971.  His separation 
physical examination showed no evidence of psychiatric 
problems.  

During a VA examination in December 1991, the veteran was 
diagnosed with PTSD.  The examiner related the diagnosis to a 
horrifying experience in which the veteran was chased by an 
enemy soldier and had a hand grenade explode near to him 
which threw him into the air, however with no injury to him.  

Numerous subsequent medical records contain clear diagnoses 
of PTSD and identify the hand-grenade incident as a stressor.

In October 1992, the RO received a letter regarding the 
veteran's claim for service connection for PTSD from the 
Director, Environmental Services Group.  The letter indicates 
that all units such as the veteran's were within enemy rocket 
range and most were within mortar range.  According to the 
letter, it was uncommon for a veteran to have served in 
Vietnam without having been fired upon.  With respect to the 
veteran's specific claimed stressor, the letter states that 
"[s]tressors such as [the veteran] stated, that a Viet Cong 
with an AK-47 rifle and a satchel charge, threw the satchel 
charge on the floor of a utility room and as [the veteran] 
ran out the door, the charge exploded;  as he and the 
maintenance chief ran out of a hanger, a grenade or satchel 
charge exploded close to them, blowing them to the ground;  a 
Viet Cong shot at him and missed him and the bullet went thru 
a door about three feet away and that a guard in a bunker 
went thru a door about three feet away and that a guard in a 
bunker had his M16 rifle jammed, but got it cleared in time 
to shoot a Viet Cong that was about 20 feet from their bunker 
are seldom found in combat records."

In January 1993, several lay statements from the veteran's 
family and from his employer were received.  In essence, they 
describe post service psychiatric problems.  The statement 
from the employer described the veteran's reaction to noise.  

A sworn and notarized statement from Mr. [redacted]L., executed on 
September 10, 1993, was provided for the purpose of 
corroborating the veteran's claimed stressor.  The letter 
states that Mr. L. served with the veteran on three 
deployments - one to Adak, Alaska, and two to Cam Ranh Bay, 
Viet Nam.  These deployments were six months.  His letter 
describes frequent rocket attacks upon the base in Vietnam 
and nearby explosion of certain bombs, but more importantly 
states the following:

In approximately mid September of 1970, 
[the veteran] and I was [sic] at the 
Patrol Squadron 48 hangar.  That night 
like many nights their [sic] had been 
firing off and on.  Our based was 
rocketed many times.  Approximately 10 
Viet Cong had infiltrated our based and 
brought with them several satual [sic] 
charges and concussion hand grenades.  I 
was out on watch outside hanger and [the 
veteran] was going from the inside of the 
hanger to the outside of the hanger while 
he was going to the rest room facilities.

[The veteran] entered the rest room and 
saw a Viet Cong and ran to tell Chief 
Maintenance Officer G. that we were under 
attack.  [The veteran] and Chief G. then 
ran out of the hanger in order to go to 
the bunker.  During that time a 
concussion hand grenade exploded next to 
Chief G. and [the veteran].  I can 
remember it blowing Chief G.'s [sic] 
glasses off and then also hitting our 
line shack with satchel charges.  One of 
the line men had a head injury involving 
his ears.  Also one Viet Cong was killed.

The letter goes on to name the injured line man in the 
incident and state that he received a Purple Heart, and 
describe other attacks on the base.  The letter also recounts 
the names of others in the veteran's unit.  

A copy of Mr. L.'s DD 214 is in the claims folder.  It shows 
that Mr. L., like the veteran, served in Patrol Squadron 48.  
Mr. L. served from January 1968 to February 1972;  the 
veteran served from November 1968 to August 1972.  Mr. L.'s 
listed decorations are identical to the veteran's - a 
Meritorious Unit Commendation, a Vietnam Service Medal, a 
National Defense Service Medal, and a Vietnam Campaign Medal.

At his September 1995 RO hearing, the veteran described his 
claimed stressor in a manner which was consistent with the 
incident recounted in the sworn and notarized statement from 
Mr. L., executed in September 1993, and the October 1992 
letter from the Environmental Services Group.  In short, he 
described an incident in which his base was attacked and a 
blast from an enemy concussion grenade knocked him to the 
ground.  He said his base had come under attack frequently.

In March 1998 the RO received from the veteran 62 pages of 
declassified military records which are in a general sense 
highly corroborative of the previously provided accounts 
provided by the veteran and Mr. L.

The Board finds the letter from Mr. L., when viewed in the 
context of the veteran's testimony regarding his claimed 
stressor and the military documentation of record, to be 
credible.  The fact that the letter was sworn and notarized, 
and prepared in a very informative and candid manner, to 
include details of Mr. L.'s current employment with the 
United States Government and current residence, as well as 
his own DD 214, significantly bolsters the evidentiary weight 
afforded this letter.  In light of the foregoing, the Board 
finds that there is a sufficient showing that the veteran was 
engaged in combat, as well as independent corroboration of 
his claimed stressor, and a current clear diagnosis of PTSD 
which includes a medical nexus opinion relating the veteran's 
PTSD to the verified inservice stressor.  Moreover, there is 
no evidence of record against the veteran's claim for service 
connection for PTSD.  Accordingly, the claim for service 
connection for PTSD is granted.  Cohen.

Knees

During the veteran's June 1968 pre-induction examination, 
clinical evaluation of the muskuloskeletal system was normal.  

Service medical records dated in January 1972 reveal that the 
veteran had injured his right knee one month prior in a 
motorcycle accident.  He since had recurrent pain  in the 
medial aspect of the right knee.  Physical examination showed 
full range of motion of the right knee, no effusion, and 
tenderness to palpation over the medial collateral ligament 
of the right knee. The joint was stable.  The impression was 
sprain, medial collateral ligament, 30 days old.  The veteran 
was treated with an ace rap and local heat.  The treating 
physician indicated that the knee might need to be put in a 
cylinder cast if the pain persisted.

During the veteran's July 1972 discharge examination, 
clinical evaluation of the musculoskeletal system was normal.  
Also, the veteran indicated he had not had problems such as a 
trick or locked knee or arthritis, rheumatism or bursitis.

During his June 1994 VA examination, the veteran complained 
of pain on both knees.  According to the examiner, compared 
to his back problems, the veteran's knees appeared to be a 
minor consideration.  Physical examination of the knees 
showed no atrophy of the quadriceps muscle.  There was no 
evidence of any swelling or effusion  in the joint and no 
obvious deformity.  Right knee flexion was 125 degrees, and 
extension 3 degrees.  Left knee flexion was 130 degrees, and 
extension 5 degrees.  There was no evidence of any 
ligamentous deficiencies and no instability.  Compression of 
the patella, however, caused pain in both knees.  According 
to the examiner, X-ray examination of both knees was normal.  
There was no evidence of any degenerative changes.  The 
patellae appeared to be in normal position and tracked 
normally.  The diagnosis was mild chondromalacia, both knees.

The June 1994 VA radiologist's report diagnosed early 
degenerative interarticular joint disease of the right and 
left knees.  The remainder of the study was within normal 
limits.

During his September 1995 RO hearing, the veteran testified 
he injured his knees in 1969, during service, in a motorcycle 
accident while on leave.  He testified X-rays were taken and 
that the doctor told him he had torn cartilage.  He indicated 
he was treated with heating pads, and initially limped.  He 
said that since the injury he had experienced pain in the 
knees over the years, which had gotten worse.  He said that 
he was having trouble with his knees at the time of discharge 
and could not remember indicating that he had not had trouble 
with his knees during the discharge examination.  He said he 
had taken over-the-counter drugs for the problem, and had 
intentionally avoided doctors.  He said that a VA physician 
told him in June 1994 that his knee problems might have been 
caused by his inservice motorcycle accident.  The veteran was 
advised at the hearing that it would be helpful to his claim 
if he could get a written statement from the doctor in 
question indicating that his current knee problems were 
attributable to the inservice motorcycle accident. 

The Board acknowledges the veteran's statement that a VA 
doctor told him in June 1994 that his bilateral knee 
disability might be due to his inservice motorcycle accident.  
However, such a statement from the veteran is not competent 
medical evidence sufficient to well-ground his claim for 
service connection for bilateral knee disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("we hold here 
that the connection between what a physician said and the 
layman's account of what [the physician] purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence"); see also Stadin v. Brown, 8 Vet. App. 
280, 284 (1995) (lay testimony cannot provide medical 
evidence because lay persons are not competent to offer 
medical opinions);  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (same). 

In sum, there is no medical evidence of record linking a 
current knee disability to an inservice disease or injury, to 
include the documented knee injury which occurred as a result 
of the veteran's inservice motorcycle accident.  Accordingly, 
the claim must be denied as not well-grounded.  Epps.   

Hearing Loss & Tinnitus

For the purposes of applying the laws administered by the VA, 
service connection for impaired hearing is not precluded when 
the audiological threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The fact that a veteran's hearing loss at the time of 
discharge did not meet the criteria set forth in 38 C.F.R. 
§ 3.385 does not preclude service connection for such hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The veteran has testified to, and given medical and written 
histories of, acoustic trauma during service, to include 
exposure to aircraft noise, artillery, and a grenade blast.  

During the veteran's pre-induction audiological evaluation in 
June 1968, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
0
LEFT
0
0
0
-
0

During the separation audiological evaluation in July 1972, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
20
15
10
10
10

During the authorized VA audiological evaluation in June 
1994, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
30
25
25
35
35

Maryland CNC speech recognition scores were 92 percent in the 
right ear and 96 percent in the left ear.

During the examination, the veteran complained of decreased 
hearing and constant tinnitus in both ears.  He indicated 
that he first noticed that decrease in hearing in 1970 after 
exposure to an explosion in Vietnam, and reported a 
progressive decrease in hearing in the past few years.  He 
gave a history of exposure to noise as an aviation 
storekeeper delivering parts for planes.  He also reported 
exposure to artillery and helicopters on the flight line.  By 
history, no ear protection was worn.

With respect to tinnitus, the veteran complained of having 
constant tinnitus beginning in 1970 after exposure to a blast 
in Vietnam.  He stated it was a high-pitched ringing  that 
had increased in loudness over the years.  The ringing was 
loud enough to be annoying in quiet places but did not affect 
daily life.

In his summary, the examiner stated that the veteran had a 
mild hearing loss in the left ear through 4,000 Hertz, 
dropping to a moderately severe to severe high frequency 
sensorineural hearing loss above 4,000 Hertz.  According to 
the examiner, the right ear exhibited normal hearing 
sensitivity through 4,000 Hertz, dropping to a severe to 
profound high frequency hearing loss above 4,000 Hz.  Word 
recognition was good bilaterally.  Both tympanograms were 
within normal limits.  

At his September 1995 RO hearing, the veteran said he first 
noted hearing loss and tinnitus soon after exposure to a 
grenade concussion during an enemy attack on his base in 
Vietnam.  He said that his first post-service hearing test 
was performed by VA in June 1994.  He also said he worked 
around jet noise frequently during his four-year period of 
service.  

The evidence shows that the veteran's hearing acuity 
decreased during service, but not to the extent that his 
hearing at discharge may be considered a disability for VA 
service-connection purposes.  See 38 C.F.R. § 3.385.  The 
fact that the veteran's inservice hearing loss was not 
disabling in degree at the time of discharge does not 
preclude service connection for a current hearing loss 
disability.  Hensley.

Under VA regulations, the veteran has a current hearing 
disability in the right ear, since his speech recognition 
score is less than 94 percent.  38 C.F.R. § 3.385.  He also 
has a current hearing disability in the left ear, because he 
has pure tone thresholds greater than 26 decibels at the 
three frequencies of 500 Hertz, 3000 Hertz, and 4,000 Hertz.  
Id.

Thus, the veteran has presented evidence of inservice 
acoustic trauma, competent medical evidence of a nondisabling 
inservice hearing loss, and competent medical evidence of a 
current bilateral hearing loss disability.  However, in order 
for the claim to be well grounded, the veteran would have to 
provide a competent medical "nexus" opinion linking the 
veteran's current bilateral hearing loss disability to 
inservice hearing loss, acoustic trauma, or some other 
disease or injury incurred during active service.  Caluza. 

Similarly, the veteran would need a medical opinion linking a 
competent medical diagnosis of current tinnitus to a disease 
or injury incurred during service in order to well-ground his 
claim for service connection for tinnitus.  Whether there is 
a current medical diagnosis of tinnitus is arguable.  In any 
event, since there is no medical opinion of record linking 
current tinnitus to a disease or injury incurred during the 
veteran's period of active service, the claim for service 
connection for tinnitus must be denied as not well grounded.  
Caluza.

The Board acknowledges the veteran's contention that 
inservice acoustic trauma, such as exposure to airplane 
noise, artillery, helicopters, and a grenade blast, is the 
cause of his current tinnitus and hearing loss disability.  
However, the veteran, as a lay person, is not competent to 
provide medical opinions, so that his assertions as to 
medical diagnosis or causation cannot constitute evidence of 
a well-grounded claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992);  Grottveit.


ORDER

Service connection for PTSD is granted.

Service connection for bilateral knee disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

